IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-17-00281-CV

              IN THE INTEREST OF H.B. AND H.B., CHILDREN



                            From the 361st District Court
                                Brazos County, Texas
                          Trial Court No. 16-001947-CV-361


                               ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within 14

days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 21 days of

the date of this Order. See id.



                                            PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed November 15, 2017




In the Interest of H.B. and H.B., Children   Page 2